Citation Nr: 0514743	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1960 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was previously 
remanded for additional development in September 2003 and 
July 2004.

Although in correspondence received by the RO in December 
2003 the veteran indicated he wanted to "appeal all my 
claims" and referred to knee, kidney, high blood pressure, 
and arthritic pain disorders, the Board finds that a timely 
notice of disagreement from an adjudication of these matters 
has not been received.  VA regulations provide that while 
special wording is not required a notice of disagreement must 
be in terms which can be reasonably construed as a 
disagreement with a determination and a desire for appellate 
review.  38 C.F.R. § 20.201 (2004); see also Gallegos v. 
Principi, 283 F.3d 1309 (2002).  

The Board notes, however, that the veteran's statements may 
be construed as raising a claim for service connection for a 
kidney disorder, as an application to reopen service 
connection claims for hypertension and a left knee disorder, 
and as a claim for a total service-connected disability 
rating.  These matters are referred to the RO for appropriate 
action.


REMAND

The evidence of record reflects that in December 2003 the 
veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, requesting a personal hearing before a Member of the 
Board.  The correspondence was apparently not associated with 
the appellate record previously before the Board.  It is a 
basic principle of veterans' law that the Board shall decide 
an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 
38 C.F.R. § 20.700 (2004), a hearing on appeal before the 
Board will be granted if a claimant expresses a desire to 
appear in person.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Cent in Washington, D.C., for the following:  

The veteran should be scheduled for a 
personal hearing before a Member of the 
Board as soon as it may be feasible.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


